 

Exhibit 10.4

 

TENANCY IN COMMON AGREEMENT

 

THIS TENANCY IN COMMON AGREEMENT (the “Agreement”) is made as of this 29th day
of May, 2015 (the “Effective Date”) by and between the following:

 

  DUKE DUKE OF LEXINGTON, LLC     an Ohio limited liability company     c/o Fred
Keith     Keith & Associates     715 Bakewell Street     Covington, KY 41011    
      As to a 9.99% undivided interest         COMMANDER COMMANDER HABERSHAM,
LLC     an Ohio limited liability company     One Grandin Lane     Cincinnati,
Ohio 45208     Attn: J. Robert Brown     Facsimile No. (513) 321-5169          
As to a 0.01% undivided interest         BR CDP BR/CDP CB VENTURE, LLC     a
Delaware limited liability company     712 Fifth Avenue, 9th Floor     New York,
NY 10019     Attn: Michael Konig     Facsimile No. (646) 278-4220           and:
          880 Glenwood Avenue SE     Suite H     Atlanta, Georgia 30316    
Attn: Rob Meyer     Facsimile No. (404) 890-5681           As to a ninety
percent (90%) undivided interest

 

Duke, Commander and BR CDP shall be known collectively as the "Co-Tenants."

 

 

 

  

RECITALS:

 

WHEREAS, the Co-Tenants have entered into that certain BR/CDP Cheshire Bridge
Trust Agreement (the “Trust Agreement”) dated as of May 29, 2015, creating the
BR CDP Cheshire Bridge Trust (the “Trust”) and have pursuant thereto named CB
Owner, LLC as trustee (the “Trustee”);

 

WHEREAS, the Co-Tenants are the sole Beneficiaries under the Trust;

 

WHEREAS, the Co-Tenants intend to purchase and hold certain real property
located in Fulton County, Georgia as described in Exhibit “A” attached hereto
and made a part hereof by this reference (the “Property”), which Property shall
be held by the Trustee as an investment for the benefit of the Co-Tenants as set
forth in the Trust Agreement;

 

WHEREAS, the Co-Tenants have appointed BR CDP as manager to administer their
affairs and enforce their rights and obligations under this Agreement; and

 

WHEREAS, the Co-Tenants desire to enter into this Agreement to govern their
rights and obligations concerning the Property.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the mutual promises of the Co-Tenants hereto,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Co-Tenants hereby agree as follows:

 

1.          Recitals. The above recitals are true and correct and are
incorporated herein by this reference.

 

2.          Purposes. The Co-Tenants intend to take and hold the Property for
investment purposes only, title to which shall be held by the Trustee for the
benefit of the Co-Tenants pursuant to the terms of the Trust Agreement.

 

3.          Transfer and Assignment. Subject to Section 11A, the Co-Tenants must
unanimously approve any sale or exchange of the Property; provided, however each
of the Co-Tenants reserve the right to transfer or assign its own interest in
the Property subject to the rights of the other Co-Tenants set forth in Section
15 E.

 

4.          Partition. Subject to any restrictions imposed by any Lender as set
forth in any Loan Documents, each Co-Tenant shall have the right to partition
the Property; provided further, that each Co-Tenant acknowledges a partition may
result in a forced sale of the Property and, to seek to avoid the inequity of a
forced sale, each Co-Tenant agrees that as a condition precedent to seeking
partition that it shall first make a written offer to sell its interest in the
Property to the other Co-Tenants at fair market value.

 

5.          Election out of IRC Subchapter K. The Co-Tenants elect pursuant to
IRC §761(a) not to be treated as a partnership and to be excluded from
Subchapter K of the Code.

 

2

 

  

6.          Appointment of BR CDP to Administer. The Co-Tenants hereby appoint
BR CDP to manage and implement the provisions of this Agreement and oversee the
development of the Property, who, unless otherwise agreed to by the
Beneficiaries in writing, shall serve for a one (1) year term, and at the end of
said one (1) year term, if no other replacement manager has been appointed,
shall continue to serve as manager until another manager is appointed.

 

7.          Cash Contributions.

 

A.           Initial Cash Contribution. BR CDP, Duke and Commander agree to make
an initial cash contribution to acquire the Property ("Initial Cash
Contribution"), as shown on Exhibit “B”. BR CDP, as manager, shall notify Duke
and Commander in writing of the timing for the Initial Cash Contribution to be
delivered setting forth: (i) the total amount required; and (ii) each
Co-Tenant’s Pro Rata Share thereof (based on the percentages set forth above).
Each Co-Tenant shall deliver to said Co-Tenant’s Pro Rata Share as set forth in
BR CDP’s written notice within one (1) day from the date of said notice. The
Co-Tenants agree that all pre-development costs, earnest money deposits, due
diligence costs, professional fees and other pursuit costs previously incurred
by BR CDP shall be trued up by Duke and Commander contributing their Pro Rata
Share thereof.

 

B.           Additional Cash Contributions. If, after expenditure in full of the
Initial Cash Contribution, additional cash contributions beyond those funds
contemplated in Exhibit B are required in the reasonable discretion of BR CDP to
accomplish the intent of this Agreement (each, an “Additional Cash
Contribution”), then BR CDP may make a request in writing (a "Cash Call Notice")
for said Additional Cash Contribution (a “Cash Call”). Each Cash Call Notice
shall set forth: (i) the total amount of the Additional Cash Contribution; (ii)
each Co-Tenant’s Pro Rata Share thereof; and (iii) the specific proposed use of
the funds requested. Each Co-Tenant shall deliver to BR CDP said Co-Tenant’s Pro
Rata Share of the Additional Cash Contribution as set forth in the Cash Call
Notice within fourteen (14) days from the date of said notice. The terms
“Initial Cash Contribution” and “Additional Cash Contribution” may be
hereinafter referred to together as “Cash Contributions” where appropriate.

 

C.           Interest on Cash Contributions. Except as specifically provided in
this Agreement, no interest shall be paid to any Co-Tenant with respect to any
Cash Contributions.

 

8.          Failure to Make Required Cash Contributions.

 

A.           If any Co-Tenant fails to honor an appropriate request to fund its
Pro-Rata Share of its Initial Cash Contributions, its Pro Rata Share of the
Trust shall be reduced to zero percent (0.00%) and it shall have no further
rights or obligations under this Agreement or in the Property or the Trust. If
any Co-Tenant fails to honor an appropriate request to fund its Pro Rata Share
of any Additional Cash Contribution requested in any Cash Call Notice in
accordance with the terms hereof, such failure shall be a default hereunder and
the other Co-Tenants may, in their sole discretion, fund the shortfall and elect
to treat these funds as a Default Loan pursuant to Section 8(A)(i) below.

 

(i)          Loan. Any non-defaulting Co-Tenant may advance the Defaulting
Co-Tenant’s share of the shortfall described in the preceding paragraph on
behalf of the defaulting Co-Tenant (“Defaulting Co-Tenant”) and such funds shall
be treated as a loan to the Defaulting Co-Tenant from the advancing Co-Tenant
("Default Loan"), and such Default Loan shall bear interest at a rate equal to
ten percent (10%) per annum until repaid. If one or more Co-Tenants (the
"Lending Co-Tenants") make a Default Loan to a Defaulting Co-Tenant, then all
subsequent cash distributions from the Co-Tenancy that would otherwise be
payable to the Defaulting Co-Tenant shall be paid to the Lending Co-Tenants
until the Default Loan(s) is paid in full, including all interest due thereon.

 

3

 

  

9.          Reserved.

 

10.         Borrowing Additional Cash Requirements. Notwithstanding anything
hereinabove to the contrary, in the event that BR CDP shall determine at any
time (except as set forth in Section 7.B., in which event, Section 7.B. shall
control) that there exists a need for additional cash beyond the Initial Cash
Contribution, BR CDP shall use commercially reasonable efforts to raise such
additional cash through a loan from a third party private or institutional
lender prior to initiating a Cash Call Notice unless the Co-Tenants shall
unanimously direct BR CDP otherwise in writing. The terms of any such loan or
loans, including the interest rate, payment terms and security therefore, shall
be subject to the prior unanimous approval of the Co-Tenants, which approval
shall not be unreasonably withheld.

 

11.         Decisions of the Co-Tenants.

 

A.           Subject to the terms of any other agreement entered into by the
Co-Tenants, and/or the Trustee, the Trustee shall have the absolute authority
and right to manage, develop, operate and sell the Property; provided, however,
the unanimous written approval of the Co-Tenants shall be required to approve
the following (for avoidance of doubt, in the event of any conflict between the
terms of this Section 11A and Section 8 or 10 of this Agreement, Section 8 or
10, as applicable, shall control):

 

(i)          Any sale, transfer, lease, deed restriction, or grant of easement
of/on any portion of the Property.

 

(ii)         Any loan or other debt secured by the Property or the income
therefrom, or upon which any of the Co-Tenants are or may be personally liable.

 

(iii)        Any Cash Call Notice for Additional Cash Contributions.

 

(iv)        All Budgets.

 

(v)         Such other acts or decisions reserved to the Co-Tenants as set forth
in the Development Agreement.

 

B.           In no event shall any person dealing with BR CDP be obligated to
determine BR CDP’s authority to make any undertaking in connection with the
Property, or be obligated to determine any fact or circumstance bearing upon the
existence of BR CDP’s authority, or be obligated to see that the terms of this
Agreement have been complied with, or be obligated to inquire into the necessity
or expediency of any act or action of BR CDP. Every contract, agreement, lease
or other instrument or document executed by BR CDP with respect to the affairs
of the Property shall be conclusive evidence in favor of any and every person
relying thereon or claiming thereunder that such instrument or document was duly
executed in accordance with the terms and provisions of this Agreement and is
binding upon the Property and all Co-Tenants hereof, and that BR CDP was duly
authorized and empowered to execute and deliver any and every such instrument or
document for and on behalf of the Property.

 

12.         Distribution of Net Cash from Operations, Sales or Refinancings.
Subject to any applicable restrictions in any loan document created with respect
to the Property, Net Cash from Operations and Net Cash from Sales or
Refinancings shall be distributed to the Co-Tenants, in the following order and
priority:

 

4

 

  

A.           First, to repay any Default Loan to the Lending Co-Tenant(s);

 

B.           Second, to repay any loan (excluding a Default Loan made on behalf
of a Defaulting Co-Tenant pursuant to Section 8 above) approved by BR CDP and
made by any Co-Tenant for the benefit of the Property or in furtherance of the
ownership or operation thereof. Payments to the Co-Tenants to repay loans shall
be made, pari passu, in proportion to each Co-Tenant’s share of the total of
such loans;

 

C.           Third, to the Co-Tenants until they have been repaid in full their
Additional Cash Contributions. Payment to the Co-Tenants shall be pari passu,
and made pro-rata in accordance with each Co-Tenant’s percentage share of all
such Additional Cash Contributions;

 

D.           Fourth, to the Co-Tenants until they have been repaid in full their
Initial Cash Contributions. Payment to the Co-Tenants shall be made in
proportion to their Pro Rata Shares; and;

 

E.           Fifth, to the Co-Tenants, in proportion to their Pro Rata Shares.

 

13.         Right to Vote.         Whenever this Agreement provides that the
Co-Tenants shall be entitled to vote upon a matter, each Co-Tenant shall be
entitled to vote in proportion to its Pro Rata Share.

 

14.         Bank Accounts. The funds of the Co-Tenancy shall be deposited in
such separate Co- Tenancy bank account or accounts in such bank or banks as
shall be determined by the Trustee. Any Co-Tenant shall be entitled to receive
copies of monthly bank statements from all accounts maintained for the benefit
of the Co-Tenants.

 

15.         Miscellaneous Provisions.

 

A.           Notice.

 

(i)          Delivery Method. Any notice, election, or other communication
required or permitted hereunder shall be delivered in writing to the address set
forth on the first page of this Agreement and shall be either: (a) delivered in
person to the Co-Tenants, (b) sent by same day or overnight courier service, (c)
via facsimile with next business day delivery by one of the methods set forth
herein, or (d) sent by certified or registered United States mail, return
receipt requested, postage and charges prepaid, to the Co-Tenants at the
addresses referenced herein.

 

(ii)         Effective Date. Any notice, election, or other communication
delivered or mailed as aforesaid ("Notice") shall, (a) if delivered in person,
be effective upon date of delivery; (b) if delivered by same day or overnight
delivery service, be effective on the date of delivery to such address or
addresses regardless if accepted; (c) if delivered by facsimile transmission, be
effective on the date the same was delivered if received at the recipient’s
facsimile machine prior to 5:00 p.m. EST/EDT, on a business day, or on the next
business day if received at the recipient’s facsimile machine on a non-business
day or after 5:00 p.m. EST/EDT on a business day; and (d) if delivered by mail,
be effective upon the earlier of the date of actual receipt, or five (5)
business days after deposit with the U.S. Postal Service regardless if actually
received.

 

5

 

  

(iii)        Change of Address. Each party hereto may change its address and
addresses for notice, election and other communication from time to time by
notifying the other parties hereto of the new address in the manner provided for
giving notice herein.

 

B.           Applicable Law. It is the intention of the Co-Tenants that all
questions with respect to the construction, enforcement and interpretation of
this Agreement and the rights and liabilities of the Co-Tenants shall be
determined in accordance with the laws of the State of Georgia, without regard
to principles of conflicts of laws.

 

C.           Separability. This Agreement is intended to be performed in
accordance with and, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement or the
application thereof to any person or circumstances shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

D.           Binding Effect. This Agreement is binding upon, and inures to the
benefit of, the Co-Tenants and their respective spouses, heirs, executors and
administrators, personal and legal representatives, successors and assigns;
provided, however, that no party to this Agreement shall be permitted to assign
any or all of its rights or obligations under this Agreement, except as provided
in Paragraph E below.

 

E.           Transfers; Assignments. No party, including all Co-Tenants and
principal owners of the Co-Tenants, shall be permitted to assign any of its
rights or obligations under this Agreement, without the prior written consent of
BR CDP. Any assignment or attempted assignment of any of the rights or
obligations under this Agreement without complying with this Paragraph E shall
be void ab initio. Notwithstanding the foregoing, to the extent permitted under
any Loan, interparty transfers of Co-Tenancy interests in the Property between
Duke and Commander shall be permitted provided the ownership composition of Duke
and Commander does not change from the ownership composition which existed as of
the date of this Agreement. The Co-Tenants agree among themselves to cause
Trustee to use commercially reasonable efforts when negotiating Loan Documents
to provide for such interparty transfers under the Loan.

 

F.           Entire Agreement / Amendment / Waiver. Except as otherwise set
forth herein or in any other agreement entered into by the Co-Tenants, this
Agreement contains all of the agreements of the Co-Tenants. All prior or
contemporaneous agreements or understandings, oral or written, are merged in
this Agreement and shall not be effective for any purpose. No amendment of this
Agreement or waiver of any provisions hereof shall be valid or binding on the
parties hereto unless such amendment or waiver shall be in writing and signed by
or on behalf of all the parties hereto.

 

G.           Counterparts. This Agreement and any amendments hereto may be
executed in several counterparts, each of which shall be deemed to be an
original copy, and all of which together shall constitute one agreement binding
on all Co-Tenants, notwithstanding that all the Co-Tenants shall not have signed
the same counterpart.

 

6

 

  

16.         Tenancy-in-Common Covenants. The Co-Tenants acknowledge and agree
that they shall acquire, own and deal with the Property, subject to the terms of
the Trust Agreement, as tenants-in-common pursuant to applicable law of the
State of Georgia. The Co-Tenants are not partners, joint venturers or joint
tenants with right of survivorship. No Co-Tenant has any right to act on behalf
of the other Co-Tenants, except as expressly set forth in this Agreement. No
Co-Tenant shall, by virtue of this Agreement, have any liability for any
undertaking, act or omission of the other Co-Tenants, except as expressly set
forth in this Agreement. No Co-Tenant shall cause or permit its Co-Tenant
Interest to become subject to a lien or liens in favor of third parties, except
for the security interest derivative of the Loan, and in the event such
Co-Tenant Interest becomes subject to an involuntary lien, such affected
Co-Tenant shall have such lien promptly discharged.

 

17.         Further Assurances. The Co-Tenants agree to execute and deliver to
each other such additional agreements and documents to accommodate the
reasonable requirements of future lenders.

 

18.         Definitions.

 

A.           "Code" means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder by the United States Department of the
Treasury.

 

B.           "Lender" means any lender under any Loan.

 

C. "Loan" means any construction or development loan secured by the Property and
Approved by the Co-Tenants under Section 11(A), and any other loan approved by
the Co-Tenants under Section 11(A), and secured by the Property.

 

D.           "Loan Documents "means any and all documents evidencing the Loan
and/or securing the Property with respect to the Loan, including, without
limitation, any mortgage, note, guaranty, loan agreement and indemnity.

 

E.           "Net Cash From Operations" means the net cash proceeds from rents
and other income (excluding Net Cash from Sales or Refinancings) (net of all
operating expenses and payments required to lenders for secured debt of the
Co-Tenancy), less any portion thereof used to establish reserves, all as
determined by BR CDP.

 

F.           "Net Cash From Sales or Refinancings" means the net cash proceeds
from all sales, other dispositions, and refinancings of all or any portion of
the Property (net of all expenses of sale, disposition fees payable and payments
required to lenders for secured debt of the Co-Tenancy), less any portion
thereof used to establish reserves, all as determined by BR CDP.

 

G.           "Pro Rata Share" means, with respect to any Co-Tenant, the
percentage interest set for such Co-Tenant in the Preamble on page 1 hereof, as
adjusted from time to time pursuant to the terms hereof.

 

(Signatures on following page)

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth above.

 

Signed and Acknowledged     in the presence of:         DUKE OF LEXINGTON, LLC,
an Ohio limited liability company       /s/ William S. Stacey   By: /s/ Jeanne
C. Miller Print Name: William S. Stacey   Name: Jeanne C. Miller     Title:
Manager /s/ Michael T. Chambers     Print Name: Michael T. Chambers    

 

    COMMANDER HABERSHAM, an Ohio limited liability company         /s/ Sean
Parker   By: /s/ J. Robert Brown Print Name: Sean Parker   Name: J. Robert Brown
    Title: Manager /s/ Emily Juday       Print Name: Emily Juday      

 

    BR/ CDP CB VENTURE, LLC, a Delaware limited liability company       /s/
Benjamin Field   By:      CB Developer, LLC, a Georgia limited liability
company, a Manager         Print Name: Benjamin Field               By: Catalyst
Development Partners II, LLC, a Georgia limited liability company, as its
Managing Member         /s/ Elizabeth Smith         Print Name: Elizabeth Smith
    By: /s/ Mark Mechlowitz       Name: Mark Mechlowitz       Title: Manager    
         

 

8

 

  

EXHIBIT “A”

 

Legal Description

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way;

 

THEN leaving the right of way of Interstate 85, proceed the following courses
along the said westerly right of way of Cheshire Bridge Road:

 

South 55 degrees 38 minutes 44 seconds East for 30.92 feet to a 1/2 inch re-bar
found;

 

THEN South 06 degrees 51 minutes 23 seconds East for 248.74 feet to a nail
found;

 

THEN South 28 degrees 07 minutes 38 seconds East for 42.38 feet to a 1/2 inch
re-bar found;

 

THEN South 67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch
re-bar found;

 

THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2 inch
re-bar found;

 

THEN North 88 degrees 37 minutes 53 seconds West for 43.35 feet to a 1/2 inch
re-bar found;

 

THEN South 09 degrees 34 minutes 54 seconds East for 86.90 feet to a 1/2 inch
re-bar found;

 

THEN North 89 degrees 25 minutes 02 seconds West for 172.15 feet to a 1/2 inch
open top pipe found;

 

THEN North 25 degrees 59 minutes 36 seconds West for 95.01 feet to a point;

 

THEN North 26 degrees 42 minutes 06 seconds West for 470.00 feet to a point on
the southerly variable right of way of Interstate 85;

 

THEN continue the following courses along said southerly right of way of
Interstate 85;

 

North 82 degrees 57 minutes 58 seconds East for 105.01 feet to a 1/2 inch re-bar
found;

 

THEN North 79 degrees 50 minutes 07 seconds East for 257.68 feet to a point;

 

THEN North 89 degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch
re-bar found at the POINT OF BEGINNING.

 

Together with and subject to covenants, easements, and restrictions of record.

 

Said property contains 4.877 acres more or less.

 

9

 

  

EXHIBIT “B”

 

Initial Cash Contribution

 

DUKE  $1,211,000.00         COMMANDER  $0.00         BR CDP  $10.899,000.00    
    TOtal  $12,110,000.00 

 

10

 

 

